DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed July 27, 2022, with respect to the rejection(s) of claim 1 under Lecias have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view combining Lecias with either of Yoshikawa (US 2010/0244582) and Yoshinori (JP2015015891).  
Lecias discloses that the receiver’s coils share a core (23), but is silent as to how to construct it.  Thus, the skilled artisan would have looked to Yoshikawa and Yoshinori to understand common ways of placing two coils on a core.  
Yoshikawa (fig 7) teaches that two coils sharing a core (63) is known to include the power reception coil (32) being farther from the transmitter (claim 1).
Yoshinori (fig 6 and 8B) teaches that two coils are wound around a common core with a resonance coil (59) being closer to the transmitter (claim 1).  The two receiver coils are concentrically wound around the core (see fig 8B).  And, since the core is an E-core, the size of the receiver’s core is larger than the receiver coils (claim 4) and the transmitter coil (claim 5). 
Lastly, the Examiner notes that the Applicants cite to Lecias figure 10 in their remarks.  The art rejection cites to figure 2 (not figure 10).  These are distinct embodiments.  The Applicants are requested to address figure 2 in future replies. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite that “the resonance suppression coil is located on a front side and the reception coil is located on a back side when viewed from the transmission coil”.  This inherently means that “the resonance suppression coil is closer to the transmission coil than the reception coil” (claim 2) and that “the resonance suppression coil is located between the transmission coil and the reception coil” (claim 3).
The order of the coils (transmitter, suppression, reception) is already present in claim 1.  Claim 2 and 3 do not recite any structural features that are not already included in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lecias (US 2017/0005525) in view of Yoshikawa (US 2010/0244582).  
With respect to claim 1, Lecias discloses a non-contact power supply device (fig 1-2; par 36-72, 76-79) comprising: 
a power transmission device (2); and 
a power reception device (3) to which power is transmitted from the power transmission device in a non-contact manner, 
wherein the power transmission device comprises 
a transmission coil (7) configured to supply power to the power reception device, and 
a power supply circuit (5) configured to supply AC power to the transmission coil, 
the power reception device (see fig 2) comprises 
a resonance circuit comprising a reception coil (16) configured to receive power from the power transmission device and a resonance capacitor (17) connected in series with the reception coil, 
a rectifier circuit (24) configured to rectify power received via the resonance circuit, 
a resonance suppression coil (21) provided to be electromagnetically couplable with the reception coil, 
a switch circuit (22) connected to the resonance suppression coil and configured to switch between short-circuiting and opening of the resonance suppression coil, 
a voltage detection circuit (par 78, last sentence; the ability to sense VLOAD) configured to measure an output voltage of power outputted from the rectifier circuit and obtain a measured value of the output voltage, and 
a determination circuit (19) configured to control the switch circuit to short-circuit the resonance suppression coil in response to the measured value of the output voltage becoming equal to or larger than a predetermined upper limit threshold value (par 71, 77-78), wherein 
the power transmission device and the power reception device are provided such that power is transmitted from the transmission coil to the reception coil (par 76), and
the reception coil and the resonance suppression coil are would around a core (23).
Lecia does not expressly disclose the reception coil and the resonance suppression coil are provided such that a coupling degree between the resonance suppression coil and the transmission coil is higher than a coupling degree between the reception coil and the transmission coil.  The obviousness to modify Lecias is as follows.
First, Lecias states, 
“That is to say the receiving coil and coupling coil are ‘tightly’ coupled. In one embodiment, the coupling coil may have a better coupling with the receiving coil as compared to the receiving coil's coupling with the transmitting coil. For example, the coupling coefficient between the coupling coil and the receiving coil may be k=approximately 0.8, while the coupling coefficient between the receiving coil and the transmitting coil may be k=approximately 0.4 and less.”
						Paragraph 70

Lecias only discloses the coupling between transmission coil and reception coil (k is about 0.4) and between the reception coil and resonance suppression coil (k is about 0.8).  Lecias is silent regarding whether the coupling between the resonance suppression coil and transmitter coil is greater than 0.4 or not.  Lecias’ silence would have motivated the skilled artisan to try/test different values.  The skilled artisan would have made the effort to fill in the blanks of Lecias’ disclosure.  This includes selecting a coupling coefficient that is higher than 0.4.
Second, the exact value of this coupling coefficient is a result effective variable.  The skilled artisan would have understood the relationship between this coupling coefficient and the effectiveness of how the Lecias suppression coil “takes power away” from the reception coil.  MPEP §2144.05.  The skilled artisan would have been motivated to test and observe different values (or calculate different values), including those for which the coupling coefficient between suppression and transmitter coils is higher than 0.4 (i.e. the coupling coefficient between reception and transmitter coils). 
Third, paragraph 70 also states, “In another embodiment, the coupling coil may be coupled to a further coil that is in series with the receiving coil. It will be appreciated that this will give a similar result in terms of power flow control.”   Here, Lecias indicates the ability to add more reactive components to the suppression coil, thereby affecting its coupling coefficient.
Fourth, the coupling coefficient is affected by the state of the switch (22).  When the switch is closed and present near-zero impedance, the suppression coil absorbs all the power such that the reception coil absorbs none (see par 77).  This means that the coupling coefficient between suppression/transmitter coils is higher than between the reception/transmitter coils (which is probably zero because there is no actual power transfer occurring). 
Fifth, the coupling coefficient is affected by the physical placement of the coils.  If the Lecias receiver were to be placed at an angle relative to the transmitter, then one coil would be closer to the transmitter than the other.  This would affect the relative coupling coefficients.  Thus, through purposeful or random physical alignment (or misalignment) the Lecias user would have obviously achieved the stated coupling coefficient relationship.
The Applicants should note that the phrase “provided such that” does not actually define any specific structure.  This phrase broadly indicates the benefit to be derived from the structure – but the claim does not specifically recite the structure necessary to achieve it.  While the claim defines three coils, there is no indication in the claim of how they are constructed, placed, orientated, etc. in order to be “provided” to achieve the “such that” benefits.  
Lecias discloses the reception coil and resonance suppression coil are wound around a common core (23), but does not expressly disclose how this is constructed.  Yoshikawa discloses a receiver with two coils that share a common core (see fig 7).  Yoshikawa teaches that the reception coil (32) is located toward the back, while a resonance coil (31) is located toward the front (when viewed from the transmitter).  Thus, the combination teaches that the Lecias resonance suppression coil is in the front and the reception coil is in the back. 
Lecias and Yoshikawa are analogous because they are from the same field of endeavor, namely wireless power receivers with two coils sharing a common core.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Lecias coils to be front/back, as taught by Yoshikawa.  The motivation for doing so would have been to fill in the gaps missing in the Lecias disclosure.  
Alternative motivation would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success. MPEP §2143(E).  The Lecias coils can either be side-by-side, the reception coil closer, or the resonance suppression coil closer.  There are only three options, and the skilled artisan would have been motivated to try each of these options.  
Claims 2-3 do not further limit claim 1. The combination already teaches that the Lecias resonance suppression coil is closer to the transmitter (claim 2) and between the other two coils (transmitter, reception) (claim 3). 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lecias in view of Yoshinori (JP 2015015891).
With respect to claims 1-3, Lecias discloses the non-contact power supply device, as discussed above in the art rejection of claim 1. Lecias does not expressly disclose the resonance suppression coil is closer to the transmitter.  Yoshinori (fig 7 and 8B) discloses a receiver with two coils, one a power reception coil (59) and the other a resonance coil (58), that share a common core (61).  Yoshinori teaches that the resonance coil is on a front side, as seen from the transmitter.  Thus, the references combine to teach that Lecias resonance suppression coil is on the front side (closer to the transmitter [claim 2] and between the transmitter and reception coil [claim 3]).
Lecias and Yoshinori are analogous because they are from the same field of endeavor, namely wireless power receivers with two coils sharing a common core.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Lecias coils to be front/back, as taught by Yoshinori.  The motivation for doing so would have been to fill in the gaps missing in the Lecias disclosure.  
Alternative motivation would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success. Id.  The Lecias coils can either be side-by-side, the reception coil closer, or the resonance suppression coil closer.  There are only three options, and the skilled artisan would have been motivated to try each of these options.  
With respect to claims 4 and 5, Lecias and Yoshinori combine to teach the recited limitations, as discussed above in the art rejection of claim 1.  Lecias further discloses the power transmission coil is configured to be wound around a core (13; this limitation only appears in claim 4).  And Yoshikawa discloses that the two receiver coils are “concentrically wound” around the core (61), that the core has a larger diameter than the reception coil (see fig 7 and 8B; corresponds to claim 4), and that the core has a larger diameter than the transmitter coil (see fig 7 and 8B; corresponds to claim 5).
Yoshinori’s core is an E-core.  This means that it has a larger diameter than the coils within it.  The references are analogous, as discussed above.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836